Citation Nr: 0518412	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-21 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus associated with exposure to herbicides, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION


The appellant served on active duty from May 1960 to May 1962 
and from August 1962 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, the RO granted service 
connection for diabetes mellitus associated with exposure to 
herbicides and assigned a 20 percent evaluation effective 
July 2001.  The appellant filed his notice of disagreement 
(NOD) in July 2002.

In the appellant's June 2003 substantive appeal, he raised a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the service-
connected diabetes mellitus.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

The appellant's diabetes mellitus requires insulin and a 
restricted diet.  The competent and probative evidence of 
record does not indicate the appellant has a regulation of 
activities. 	


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus associated with 
herbicide exposure have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.119, Diagnostic Code 7913 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In specific compliance with Quartuccio, the RO advised the 
appellant by letter dated in  July 2002 of what evidence 
would substantiate the claim pertaining to service connection 
for diabetes mellitus associated with herbicide exposure, and 
of then-current efforts towards obtaining relevant evidence.  
The former letter advised the appellant of the specific 
allocation of responsibility for obtaining such evidence.  

While the July 2002 letter did not provide specific notice 
with regard to the evidence necessary to support an increased 
rating for diabetes mellitus, pursuant to VAOPGCPREC 8-2003 
(December 22, 2003), 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate a newly raised claim.  The July 
2002 rating decision granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation effective July 
2001.  The appellant took issue with the initial 20 percent 
evaluation in his July 2002 NOD.  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved.  The RO properly issued a June 
2003 SOC, which contained the pertinent criteria for 
establishing an increased rating, the new issue.  As such, 
the Board finds that the duty to assist and notice provisions 
of the VCAA has been satisfied. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, as well as VA outpatient treatment 
records have been obtained in support of the appellant's 
claim.  A VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim.  Id.   There will 
be no prejudice to the appellant if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 
4 Vet. App. 384, 394 (1993).

The requirements of the VCAA have been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio, supra.   In sum, the record indicates that VA has 
done everything reasonably possible to assist the claimant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991). Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.  

The Merits of the Claim

The appellant contends that he is entitled to an initial 
rating in excess of 20 percent disabling for diabetes 
mellitus.  Specifically, he has asserted that his 
symptomatology, to include diet restrictions, insulin 
dependence, and a regulation of daily activities warrants a 
higher evaluation. Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The record reflects that service connection for diabetes 
mellitus was granted in a July 2002 rating decision.  Service 
connection was granted, based in pertinent part, on the 
appellant's service medical and personnel records, and a 
response from the National Personnel Records Center, which 
revealed the appellant served in Vietnam. Based on his 
Vietnam service, the appellant was presumed exposed to 
herbicides, to include Agent Orange. 38 U.S.C.A. § 1116 (West 
2002).  VA outpatient records dated between 2000 and 2002 
documented a diagnosis of diabetes mellitus.  

A 20 percent rating was assigned from July 2001 under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  The appellant 
disagreed with the initial 20 percent evaluation and 
initiated the instant appeal.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the appellant's condition.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  When the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

A claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The appellant's diabetes mellitus has been assigned a 20 
percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under this code section, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet or 
oral hypoglycemic agent and a restricted diet. 38 C.F.R. 
§ 4.119.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and a regulation 
of activities. Id.

In the instant case, the objective medical evidence of record 
indicates the appellant's diabetes mellitus more closely 
approximates the criteria for the currently assigned initial 
20 percent rating. See 38 C.F.R. §§ 4.3, 4.7.  Specifically, 
while VA outpatient treatment records dated between 2000 and 
2003 reveal the appellant is insulin dependent and must 
follow a restricted diet for control, there is no indication 
that his activities have been regulated and/or restricted.  

Entries dated in January 2001 and August 2001 note the 
appellant was advised to work on an evening exercise program.  
An additional notation was made in January 2001, which 
indicated the appellant included walking at work when he 
unloaded the truck as part of his exercise program.  He 
further informed his treatment provider that he would restart 
the use of a treadmill.  In August 2002, though the appellant 
denied a formal exercise program, he did report mowing his 
grass and some extra yard work as exercise.  Thus, despite 
his contentions that he has a regulation of activities, there 
is no objective evidence of record to support his assertions.

At this juncture, the Board would note the appellant also 
attributed eye problems, to include blurry vision, as a part 
of his diabetes mellitus symptomatology.  However, VA 
outpatient treatment records dated between 2000 and 2003 show 
the appellant has been diagnosed with primary open angle 
glaucoma, which contributed to his decreased vision.  A March 
2002 outpatient treatment note indicated the decrease in 
vision was also due in part to an old retinal detachment and 
scleral buckle.  The diabetes mellitus was found to be 
without retinopathy.  The appellant further contends he was 
fired from his job as a result of his insulin dependence and 
thus, maintains he is no longer able to work due to his 
service-connected diabetes mellitus.  As noted in the 
Introduction, a claim of entitlement for TDIU has been 
referred to the RO for proper development and adjudication.

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the diabetes 
mellitus and its effect on earning capacity and ordinary 
activity from the original grant of service connection. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation, to include 
additional "staged" ratings, other than that noted above.  
See Fenderson, supra.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
assigned 20 percent rating correctly compensates the 
appellant for the nature and extent of severity of his 
diabetes mellitus, and there is no basis for further action 
on this matter.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to a higher initial evaluation for diabetes 
mellitus associated with herbicide exposure, currently rated 
as 20 percent disabling, is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


